Citation Nr: 1755897	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard from June 1980 to April 1981 with a period of active service from August 5, 1980 to August 8, 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.  In a January 2016 letter, the Board advised the Veteran that the VLJ from the August 2010 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In January 2016, the Veteran responded that he did not want a new Board hearing.

The matters were previously before the Board in May 2011, September 2013, and March 2016 when they were remanded for further development.  In April 2017, in accordance with 38 U.S.C. § 7109 (2012) and 38 C.F.R. § 20.901 (2017), the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A VHA medical opinion was obtained in July 2017 and the Veteran and his representative were provided a copy of the medical opinion and afforded the opportunity to submit additional evidence and argument.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran's current bilateral hearing loss is related to his period of active service.

2.  The preponderance of the evidence weighs against finding that the Veteran's current tinnitus is related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.  §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). ); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not raised any issues with the duty to notify.   

VA has also fulfilled its duty to assist the Veteran.  All identified VA and private medical treatment records relevant to the appeal have been obtained, along with records from the Social Security Administration (SSA) and the Veteran's service personnel records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With regard to service treatment records, there are service treatment records in the record, but the service treatment records from August 5 through August 8, 1980 cannot be located.  The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was notified by a letter in September 2011 advising him that these records could not be located.

Regarding whether there was substantial compliance with the Board's May 2011 remand directives, the Veteran's SSA records were obtained and as indicated above, attempts were made to obtain service treatment records from August 5 through August 8, 1980 and the Veteran was notified of the negative results.  Also, whether there was substantial compliance with the Board's September 2013 and March 2016 remand directives, the Veteran was afforded VA examinations in October 2013, November 2013, March 2014, and October 2016.  The March 2014 VA opinion was found by the Board to be inadequate in the March 2016 remand.  However, as the other examiners were unable to provide etiology opinions without resort to speculation, the Board referred the case to a VHA specialist for a medical opinion in April 2017.  A new medical opinion was obtained in July 2017.  The Board has reviewed the July 2017 medical opinion, and finds that it is adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, ultimately, the record reflects substantial compliance with the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for 90 days or more of active service during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, however, the Veteran did not have 90 days of active military service so this presumption does not apply.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection can only be based on a period of active service.  See 38 C.F.R. §§ 3.1(d), 3.6, 3.303.  With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training (ACDUTRA), or for injury incurred or aggravated during inactive duty training (INACDUTRA).  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the record includes private treatment records and VA examination reports which include diagnoses of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The record also includes diagnoses of tinnitus.  Therefore, the first requirement for service connection, a current disability, has been satisfied.  
  
With regard to the second requirement, an in-service incurrence of a disease or injury, the Veteran does not claim that his current bilateral hearing loss and tinnitus are the result of any acoustic trauma suffered during his ACDUTRA service, nor is there any evidence that the Veteran was exposed to acoustic trauma during this period.  Rather, he contends that his hearing loss and tinnitus are the result of having suffered a perforated right eardrum due to an improperly depressurized cabin while on a flight to basic training in August 1980.  At his Board hearing in August 2010, the Veteran stated that while on the plane he felt his ear pop and was getting light headed and dizzy.  He did not know what was going on until he was checked out by the base doctor, who told him his eardrum was ruptured.  He also indicated that fluid drained through his sinuses into his stomach making him sick.  The Veteran has made no other allegations as to the etiology of his hearing loss and tinnitus.  

Service treatment records include the Veteran's June 1980 National Guard enlistment examination which revealed normal hearing bilaterally.  In his report of medical history, the Veteran indicated that he did not have or ever had any ear trouble.  Service personnel records show that the Veteran served with the Army National Guard from June 1980 to April 1981, with ACDUTRA service from August 5, 1980 to August 8, 1980.  The records also include a trainee action sheet dated August 6, 1980, which indicated that the Veteran was very immature and cried most of the time.  It was noted that he was very homesick and physically weak.  He was sent home due to being unable to adjust to the military.  A TDP counseling sheet dated the same day noted that the Veteran went to sick call the day before for nausea and was sent back with medication and 24 hours bed rest.  The diagnosis was "WOOTS," which stood for "wants out of the service."  The Veteran that afternoon began complaining of backaches, and claimed that all of his aches came from his ear infection and his stomach, back, and heart.  He indicated that he wanted to go home to his father who was ill.  It was noted that the Veteran was very immature and it was recommended that he be sent home until he was mature enough to return, as he was unable to handle the first day of processing.  It was also noted that the Veteran admitted he was just homesick and that there was nothing wrong with him.  

A March 1981 discharge order sheet notes that the Veteran was honorably discharged from the National Guard and as a Reserve of the Army.  There was no indication that the Veteran had been discharged due to disability or illness.

Post-service records include the Veteran's SSA records, which contain an October 2001 psychological evaluation report.  The report included the Veteran's statement that he joined the National Guard out of high school and was in there for five months before his right eardrum burst and he obtained an honorable discharge.  

A July 2007 statement from S.C., a private audiologist, indicated that the Veteran's hearing loss in the right ear was at least as likely as not related to an injury, disease, or event in service.  The event was described as "reported perforated right tympanic membrane."  However, this opinion was based on the Veteran's report of a ruptured right eardrum, and no supporting rationale was provided.  Thus, the July 2007 opinion is accorded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

The Veteran underwent a VA examination in October 2013.  The Veteran's pure tone thresholds were measured as follows in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
35
40
LEFT
20
30
20
25
35

Speech discrimination scores were 92 percent in the right ear, and 94 percent in the left.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and noted that the Veteran reported recurrent tinnitus.  In an addendum report, the examiner stated that he could not find any documentation of a right eardrum perforation in service, and that visual confirmation of a previous right tympanic membrane perforation could not be substantiated.  The examiner recommended that the Veteran's right ear be examined by an ENT physician.  

In November 2013, a VA examination was conducted by an otolaryngologist.  The examiner conducted a physical examination of the Veteran and found normal tympanic membranes with no evidence of scarring or other findings that would indicate previous trauma to the ears.  The examiner indicated that it did make sense that something happened which prompted the Veteran's short three day active duty period, but there was no documentation of it.  The examiner also found that current audiometric findings were not compatible with ear trauma and the Veteran did not have any noise exposure which could account for his current hearing loss.  The examiner also indicated that auditory brainstem response (ABR) testing may need to be conducted to demonstrate what the Veteran's current hearing levels were.    

During a March 2014 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran's pure tone thresholds were measured as follows in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
45
45
LEFT
30
30
25
30
40

Speech discrimination scores were 88 percent in the right ear, and 92 percent in the left.  However, the examiner indicated that the hearing loss was "not at least as likely as not" caused by or a result of an event in service; because there was no audiometric evidence in the Veteran's file to suggest that he incurred noise-induced hearing loss while on active duty.  The examiner also indicated that he could not find any documentation of a traumatic perforation of the right tympanic membrane in the Veteran's file.  However, in the Board's March 2016 remand, this opinion was found to be inadequate as the Veteran had not reported that his hearing loss was due to noise exposure and that a negative opinion based solely on the lack of service treatment records was not adequate for VA purposes.  Therefore, this opinion lacks probative weight.

The Veteran was afforded another VA examination in October 2016.  The Veteran's pure tone thresholds were measured as follows in decibels: 

HERTZ

500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
35
45
55
50
60

Speech discrimination scores were 40 percent in the right ear, and 90 percent in the left.  Objective testing, including ABR testing, indicated that hearing sensitivity in the right ear was better than indicated by the pure tone thresholds and was consistent with no greater than a mild to moderate sensorineural hearing loss.  With regard to etiology, the examiner could not render an opinion regarding the Veteran's hearing loss and tinnitus without resort to mere speculation due to inconsistencies in the responses on the current examination, and inconsistencies with the current examination results as compared to the October 2013 examination, and that an opinion regarding whether the Veteran's hearing loss was consistent with an injury to the right eardrum needed to come from an otolaryngologist.

In a July 2017 VHA medical opinion, the consulting expert reported that he had reviewed the Veteran's claims file.  The expert noted that there was no mention of a right tympanic membrane rupture or treatment for one in the Veteran's claims file, but that the expert was to assume that one occurred in rendering an opinion.  The expert's opinion, a perforated tympanic membrane could cause hearing loss and tinnitus, and could lead to further hearing loss and tinnitus in the future.  Tinnitus was a subjective complaint and was not demonstrated by any physical test or audiogram.  

The Board, as the finder of fact, is required to evaluate the credibility of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Given the above, the Board concludes that the Veteran's statements regarding having suffered a ruptured right eardrum during his active duty service lack credibility.  Although service treatment records from August 5, 1980 to August 8, 1980 have not been located, the available service records do not support the Veteran's allegation of having suffered a ruptured right eardrum during active duty.  For example, the service personnel records show that on August 6, 1980, the Veteran was noted to be homesick, crying, and physically weak.  The next day, on August 7, it was noted that the Veteran went to sick call for nausea and later complained of backaches and an ear infection, but when was told that he could be treated by the Army, then stated that he wanted to go home to his sick father.  It was also noted that there was nothing wrong with the Veteran.  The Board finds that these personnel records are complete in relevant part and that had the Veteran sustained a ruptured right ear drum with fluid draining to his stomach, he would have reported that when he was evaluated the next day or the day after when he was discussing his condition with the counselor.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (noting the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  The records from August 6, 1980 and August 7, 1980 do not show any complaint by the Veteran of an eardrum injury at that time, they only note an ear infection.  Had the Veteran been told that he had ruptured his right eardrum, such would have been documented in the personnel records, especially considering the fact that other medical complaints had also been documented.  Instead, the personnel records reflect that there was nothing medically wrong with the Veteran and that he was homesick and wanted to go home.   

Additionally, the post-service evidence does not support a finding that the Veteran suffered a ruptured right ear drum in service.  The Veteran reported in the October 2001 psychological evaluation that his right eardrum burst five months after he joined the National Guard, which is inconsistent with his reports of having suffered a ruptured right eardrum in August 1980, only two months after joining the National Guard.  Also, an October 2013 VA examiner and a November 2013 VA examiner could not find evidence of a previous right tympanic membrane perforation, nor any evidence of scarring or other findings that would indicate previous trauma to the ears.  

While the Veteran is competent as a layperson to report what he has experienced personally through his senses, including feeling his ear pop and feeling lightheaded and dizzy, see Layno, 6 Vet. App. 465, he is not competent to diagnose any specific resulting injury from that incident, nor is he competent to relate a reported in-service injury to a post-service disability.  See Jandreau, 492 F.3d 1372.

In reaching the above conclusion, the Board distinguishes this matter from Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Indeed, here, the Board is not relying merely upon a general absence of complaints in the service records; rather, the Board is relying on the service personnel records from August 1980, along with the post-service medical evidence that does not reflect evidence of a prior ruptured eardrum, and the Veteran's own inconsistent statements made following active service regarding a ruptured right eardrum.  

The Board acknowledges the July 2017 VHA medical expert's opinion that a perforated tympanic membrane could cause hearing loss and tinnitus, and could lead to further hearing loss and tinnitus in the future.  However, the expert based this opinion on the assumption that the Veteran suffered a ruptured right eardrum during service, which the Board has found to lack credibility.  As such the Board cannot afford probative value to this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).   

In conclusion, the preponderance of the probative and credible evidence of record weighs against a finding that the Veteran suffered an in-service event, injury, or disease related to the Veteran's bilateral hearing loss and tinnitus; moreover, the probative and credible evidence of record does not support a finding that current bilateral hearing loss and tinnitus disabilities are otherwise related to his ACDUTRA service.  As the preponderance of the evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims for service connection for bilateral hearing loss and tinnitus must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


